Citation Nr: 1117221	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  10-04 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.   Entitlement to a rating in excess of 30 percent for left ankle fracture residuals, to include degenerative joint disease with severe limitation of motion.

2.  Entitlement to a rating in excess of 10 percent for complete ankylosis of the subastragalar tarsal.

3.  Entitlement to an initial rating in excess of 10 percent for left leg length discrepancy.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from March 1951 to May 1953.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO, inter alia, granted service connection for left leg length discrepancy and assigned an initial rating of 10 percent, effective October 1, 2008.  The RO also denied the Veteran's claims for a rating in excess of 30 percent for left ankle fracture residuals, to include degenerative joint disease with severe limitation of motion, and a rating in excess of 10 percent for complete ankylosis of the subastragalar tarsal.  In July 2009, the Veteran filed a notice of disagreement (NOD) with the assigned disability ratings.  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2010.

In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

In January 2011, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

As a final preliminary matter, the Board notes that along with his October 2008 claim for increased ratings, the Veteran submitted medical evidence indicating that his service-connected left lower extremity disabilities may have resulted in both a right knee disability and a right hip disability, and, in his February 2010 substantive appeal, reiterated that he suffered right hip and knee disabilities secondary to his service-connected ankle disability.  Also, during the January 2011 Board hearing, the Veteran's representative raised the issue of service connection for a left lower extremity scar condition as well.  It does not appear that a claim for service connection for a right hip disability, a right knee disability, or left lower extremity scar condition has yet been addressed by the RO.  As such, these matters are not properly before the Board, and are thus referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.  

2.  Since July 21, 2006, the Veteran's left ankle fracture residuals have been rated as 30 percent disabling and his complete ankylosis of the subastragalar tarsal has been rated as 10 percent disabling, for a combined rating of 40 percent; if the Veteran's left ankle fracture residuals were rated as 40 percent disabling, or his complete ankylosis of the subastragalar tarsal rated as 30 percent disabling, the resulting combined rating for his disabilities affecting the left lower extremity at the lower level would be 50 percent.

3.  Pertinent to the Veteran's October 1, 2008, claim for increase, the competent medical evidence has shown complete ankylosis of the Veteran's subastragalar tarsal in poor weight-bearing position.

4.  For all pertinent periods under consideration, the schedular criteria are adequate to rate the left ankle fracture residuals and complete ankylosis of the subastrgalar tarsal.  

5. Since the October 1, 2008, effective date of the award of service connection, the Veteran's left leg length discrepancy has been manifested by, at most, shortening of the left lower extremity of 3 centimeters; however, assigning a separate rating in this case constitutes pyramiding.



CONCLUSIONS OF LAW

1.  The claim for a rating in excess of 30 percent for left ankle fracture residuals, to include degenerative joint disease with severe limitation of motion, is without legal merit.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.25, 4.68, 4.71a, Diagnostic Codes 5165, 5167, 5270 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 20 percent, but no higher, rating for complete ankylosis of the subastragalar tarsal are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.25, 4.68, 4.71a, Diagnostic Codes 5165, 5167, 5272 (2010).

3.  The claim for a an initial rating in excess of 10 percent for left leg length discrepancy is without legal merit.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5275 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2008 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for increased ratings for his service-connected left ankle fracture residuals and complete ankylosis of the subastragalar tarsal, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The March 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.

The Board notes that the Veteran was not provided a specific letter containing information regarding the rating criteria for leg discrepancy of the left lower extremity.  However, on these facts, the absence of such a letter is not shown to prejudice the Veteran.  The January 2010 SOC included information pertaining to the rating criteria for leg discrepancy of the left lower extremity.  Moreover, the Veteran was provided opportunity to respond, which he did by way of his February 2010 substantive appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that notice deficiencies are not prejudicial if they did not render the claimant without a meaningful opportunity to participate effectively in the processing of his or her claim).  Accordingly, the Board finds no prejudice to the Veteran under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the report of a November 2008 VA examination.  Also of record and considered in connection with the appeal is the transcript of the Veteran's January 2011 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.

The Board also finds that no additional RO action to further develop the record is warranted.  In this regard, the Board notes that, during the January 2011 hearing, when asked if his ankle and leg condition had gotten worse since his November 2008 VA examination, the Veteran indicated that the condition of his the left lower extremity at the lower level was worse, as his foot did not move from side to side, its upward movement was not the same, his circulation was poor, his ankle hurt, and a screw was beginning to get close to the surface.  However, as explained below, as the Board grants a higher rating of 20 percent for the Veteran's complete ankylosis of the subastragalar tarsal, the Veteran is legally precluded from receiving any further increased rating for either of his disabilities affecting the left lower extremity at the lower level.  Thus, remand for further VA examination of these disabilities for rating purposes is not warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Also, where, as here, there is a question for consideration of entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A.  Left Ankle Fracture Residuals and
Complete Ankylosis of the Subastragalar Tarsal

At the outset, the Board notes that both the Veteran's left ankle fracture residuals, to include degenerative joint disease with severe limitation of motion, and his complete ankylosis of the subastragalar tarsal, are disabilities affecting the left lower extremity at the lower level.  The "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, if amputation was to be performed.  See 38 C.F.R. § 4.68.  Amputation of a lower extremity at the lower level, permitting prosthesis, warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 5165.  Loss of use of the foot also warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 5167.

In this case, the Veteran's left ankle fracture residuals, to include degenerative joint disease with severe limitation of motion, have, since July 21, 2006 (prior to the Veteran's October 1, 2008, claim for increase), been rated as 30 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5270, indicating that he has an unlisted disability rated on the basis of ankylosis of the ankle.  Ankylosis of the ankle in planter flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, warrants a 30 percent rating; ankylosis of the ankle in planter flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 5270.

The Veteran's complete ankylosis of the subastragalar tarsal has been rated as 10 percent disabling since June 1, 1953, prior to the Veteran's October 1, 2008, claim for increase, and is currently rated pursuant to 38 C.F.R. § 4.71a, DC 5272.  Under DC 5272, ankylosis of the subastragalar or tarsal joint is rated 10 percent disabling in good weight-bearing position, and 20 percent in poor weight-bearing position.  

When these ratings are applied to the Combined Ratings Table found at 38 C.F.R. § 4.25, a combined rating of 40 percent is obtained.  Moreover, as reflected in the Combined Ratings Table, if the rating the Veteran's left ankle fracture residuals was increased to the next higher, 40 percent level, the resulting combined rating for the Veteran's disabilities affecting the left lower extremity at the lower level would be 50 percent.  As such, a schedular rating in excess of 30 percent for left ankle fracture residuals is precluded by the amputation rule for the pertinent period regardless of any findings.  

As, on these facts, no higher rating for the Veteran's left ankle fracture residuals is assignable, the claim must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Regarding the Veteran's complete ankylosis of the subastragalar tarsal, considering the pertinent evidence in light of the governing legal authority, the Board finds that a rating of 20 percent is warranted. 

The report of a November 2008 VA examination indicates findings that the weight bearing joint of the Veteran's left lower extremity was affected, with evidence of abnormal weight bearing, and antalgic gait with poor propulsion.  Resolving reasonable doubt regarding the degree of the Veteran's disability, the Board finds that such complete ankylosis of the subastragalar tarsal has been shown by the competent evidence to be in poor weight-bearing position.  Thus, a disability rating of 20 percent under DC 5272 is warranted.

For the foregoing reasons, the Board concludes that the record supports assignment of a 20 percent for complete ankylosis of the subastragalar tarsal.  The Board has applied the benefit-of-the doubt doctrine in determining that the criteria for a 20 percent rating are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Applying this 20 percent rating for complete ankylosis of the subastragalar tarsal, along with the 30 percent rating for left ankle fracture residuals, to the Combined Ratings Table still results in a combined rating of 40 percent.  However, if the rating for the Veteran's complete ankylosis of the subastragalar tarsal was increased to the next higher, 30 percent level, the resulting combined rating for the Veteran's disabilities affecting the left lower extremity at the lower level would, again, be 50 percent.  As such, a schedular rating in excess of 20 percent for complete ankylosis of the subastragalar tarsal is also precluded by the amputation rule for the pertinent period regardless of any findings.  Thus, a 20 percent, but no higher, rating is warranted for complete ankylosis of the subastragalar tarsal.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any point since the t either service-connected disabilities reflect so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited and discussed in the January 2010 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 111.

In this case, the Board finds that schedular criteria are adequate to rate the disabilities under consideration.  Regarding the Veteran's leg discrepancy of the left lower extremity, as discussed above, the rating schedule fully contemplates the described symptomatology.  Regarding the Veteran's left ankle fracture residuals and complete ankylosis of the subastragalar tarsal, the Board again notes that the combined rating for these two disabilities is the same as that for amputation of a lower extremity at the lower level; in this regard, the Board notes that the Veteran, while noted to use a cane and as walking with a limp, has consistently been noted to be fully ambulatory.  Therefore, the Board finds that the Veteran's schedular ratings for these disabilities fully contemplate their described symptomatology.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

B.  Left Leg Length Discrepancy

The Veteran's left leg length discrepancy has been rated under 38 C.F.R. § 4.71a, DC 5275.  DC 5275 provides that shortening of either lower extremity of 1 1/4 to 2 inches (3.2 to 5.1 centimeters) warrants a 10 percent rating.  A 20 percent rating requires 2 to 2 1/2 inches (5.1 to 6.4 centimeters) of shortening.  A 30 percent rating requires 2 1/2 to 3 inches (6.4 to 7.6 centimeters) of shortening.  A 40 percent rating requires 3 to 3 1/2 inches (7.6 to 8.9 centimeters) of shortening.  A 50 percent rating requires 3 1/2 to 4 inches (8.9 to 10.2 centimeters) of shortening.  Shortening which meets the criteria for a 50 percent rating also warrants special monthly compensation.  Shortening is determined by measuring both lower extremities from the anterior superior spine of the ileum to the internal malleolus of the tibia.  Ratings for shortening of the lower extremity are not to be combined with those for fracture or faulty union in the same extremity.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that an initial rating greater than 10 percent for the Veteran's left leg length discrepancy is not warranted at any time since the October 1, 2008, effective date of the grant of service connection. 

August 2008 private treatment records and the report of a November 2008 VA examination indicate shortening of the left lower extremity of 1.5 centimeters, and 3 centimeters, respectively.  There is no indication in the record that the Veteran's left lower extremity has been shortened by 5.1 centimeters, or 2 inches, or more, at any point since the October 1, 2008, effective date of service connection.  In this regard, the Board notes that such measurements of shortening of the Veteran's lower extremity generally fall short of the 3.2 centimeters required for a compensable, 10 percent rating under DC 5275.  Therefore, a rating higher than 10 percent for the Veteran's left leg length discrepancy would not be not assignable under the applicable rating criteria.

Moreover, the Board points out that evaluation of the same manifestations under different diagnoses, or "pyramiding", is precluded by 38 C.F.R. § 4.14 (2010).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Separate ratings may be granted only when "none of the symptomatology for any one of [the claimed conditions] is duplicative of or overlapping with the symptomatology of the other ... conditions."  Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (emphasis in original).  

In this case, a note to 38 C.F.R. § 4.71a, DC 5275, explicitly states that the ratings for shortening of the lower extremity are not to be combined with those for fracture or faulty union in the same extremity.  As discussed above, the Veteran's left ankle fracture residuals have, since July 21, 2006 (prior to the Veteran's October 1, 2008, claim for increase), been rated as 30 percent disabling.  Thus, it appears that the Veteran has been assigned an initial, separate, 10 percent rating for shortening of the lower extremity, despite the fact that such rating has been combined with a rating for fracture in the same extremity, which is prohibited under DC 5275.  

Therefore, as such separate rating is explicitly prohibited in the rating criteria, any increase in this rating would likewise constitute impermissible "pyramiding," and thre is no legal basis for a higher rating for left leg length discrepancy under the applicable rating criteria of 38 C.F.R. § 4.71a, DC 5275.  The claim for higher rating must therefore be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

A rating in excess of 30 percent for left ankle fracture residuals, to include degenerative joint disease with severe limitation of motion, is denied.

A rating of 20 percent for complete ankylosis of the subastragalar tarsal is granted, subject to the legal authority governing the payment of compensation benefits.

An initial rating in excess of 10 percent for left leg length discrepancy is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


